Title: To James Madison from Vincent Gray, 14 January 1805 (Abstract)
From: Gray, Vincent
To: Madison, James


14 January 1805, Havana. “Enclosed you have my returns up to the 31st. of December, marked from A. to U. inclusive, as promised in my letter of the 7th. Instant [not found]. In making these returns, I have endeavoured to comply with instructions, as far as lay within my power, or as circumstances would permit. After the last day of March, you will observe that I changed the form of Return marked A. to those marked C & D. supposing that it would give you a fuller view of the Trade to and from this place, and the better enable you to check and detect any frauds attempted to be committed by those trading to this country, with marine Documents bearing your Signature. However should any persons attempt to enter the Port under forged papers, they can not get out again without detection.
“I know some of the persons who were forgers and venders of forged American and Danish papers, last War, in this neighborhood—some of whom are now in this Island selling Danish papers, in such complete sets in blank, as not to be known from the originals, except by comparison and close inspection. They are purchased up here for the purpose of conveying from this Island, American and British Prize vessels. I have given this information to the Collector of New Orleans, as some were to have been Sent to that Port from Barracoa; and to the Danish Con⟨sul⟩ at Charleston, who is my correspondent at that pla⟨ce.⟩
“You will discover that I have not forwarded any Vouchers for four items charged in my account current, amounting to 88 50/100 Dollars—inconsequence of some of the parties having departed suddenly and contrary to promise, without calling to si⟨gn⟩ receipts for the monies daily advanced to them for support, untill they got employ or passage to the United States. However Should it be inconsistent wit⟨h⟩ the regulations to carry to my credit the amount for which I have no vouchers and cannot allow the same upon my declaration upon oath that I paid it, I must pass the amount to the Credit of the United states, untill I can procure the necessary vouchers. In future not a dollar will be paid without a voucher, and I must acknowledge that it would be a dangerous priviledge to permit agents to expend money without producing proper vouchers, for such expenditures—but in Such a country as this, it is frequently impracticable.
“Your department has never pointed out any forms to guide us in our returns, therefore will thank you, if mine should not be as full as you wish, to give me the necessary information on such points.

“The Courts of Justice are so tardy and money so very scarce here, that I make but slow progress in my collections and suits at Law—and now have, including the cause of M Hollins, suits pending for upwards of 280,000 Dollars on account of Citizens of the United States—and unliquidated claims for more than 150,000 Dollars; for which no suits have been commenced.
“In consequence of information received yesterday by the Ship La Denault, Captain Brown of Portsmouth N. H, from Jamaica, of the capture and detention of the Sloop of War, Diligence of this Port, carried into Jamaica, and also of the capture and detention of Several Spanish Merchantmen by a British Frigate and King’s schooner, cruizing off Cape Antonio, an embargo was laid here this morning at four o’clock, upon all vessels except coasters; although ours are not by treaty Subject to embargo.
“Only two British Guineamen have bee⟨n⟩ caught in Port and detained, and one small Schoone⟨r⟩ of Halifax N. S. put in here lately in distress. It is Supposed that the embargo will continue on, un⟨till⟩ Some authentic accounts are received from Spain by this Government, relative to the existing dispute; or unt⟨ill⟩ they receive the actual declaration of War, made by England. However the present situation of the Island is such, as to guard our vessels effectually from a long embargo; as Flour is now 30 Dollars pr. Barrel and not a Sufficient quantity in the Isla⟨nd⟩ to serve it for one month—and provisions of every kind nearly in proportion. Jirked Beef has risen from 14 Reals to 28. per arroba—and several spanis⟨h⟩ vessels from Montevideo bound here have lately b⟨een⟩ detained and sent to Jamaica; therefore in less than a month the Port will be opened to the Americans for all kinds of Provision.
“I enclose some protections taken from Seamen at this Port, not entitled to the same—in order to endeavor to bring them into greater repute with the commanders of cruizers, than they were during last War. You will discover by the receipt of Monies under the act respecting Consuls, Vice Consuls &c. that by attending to the due execution thereof, the fund received here will always be more than adequate to the relief of those, authorized to relief under the said act. Many complain of this Law, as bearing hard upon them; and endeavour to evade it by every way in their power—frequently pay off their men privately and get them births on board of other vessels already cleared for the United States and in possession of their papers. In all such cases, although I forbear to receive from the master the amount of the two months wages to which such Seamen would have been entitled, if legally discharged, but compell him to deposit the amount of One months pay, for account of the United states: And in order to save the seamen here discharged from falling a prey to the diseases of this Country, and to keep them clear of arrest, I never pay them a dollar of the money to which they are entitled, on being discharged, untill they have engaged on board of some vessel to return to the United states; and that Vessel, actually cleared out and ready for Sea. This regulation compells them to enter on board of Some vessel immediately, and generally keeps them clear of Prisons, where they are certain to be committed by the officers of Police, if found drunk in the streets. It has also the happy effect of preserving the health and lives of many of them; as the new Rum of this coun⟨try⟩ when drank upon fruit, which they are general⟨l⟩y fond of, is considered by the best Physicians here as Poisonous or very destructive to Health.”
 